Citation Nr: 1134138	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a radical prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a back disability, finding that no new and material evidence had been submitted, and denied the Veteran's claim for service connection for a leg disability.  In the decision, the RO also denied the Veteran's claims for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of radical prostatectomy, which it framed as separate issues, including "residuals of radical prostatectomy with intra-operative rectal injury status post temporary diverting loop ileostomy" and "residuals of prostate surgery to include back, hip, and thigh pain."

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a back disability.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for a back disability as a claim to reopen.

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO framed the issues regarding his claim for benefits under 38 U.S.C.A. § 1151 as separate residuals of the Veteran's surgery, the Board notes that the benefits the Veteran seeks relate to his claimed residual disabilities from a single surgery-a radical prostatectomy.  The Board thus finds that the Veteran's claim under 38 U.S.C.A. § 1151 is more accurately classified as a single claim, for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a radical prostatectomy.  See Clemons, 23 Vet. App. at 1.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  He also testified at a hearing before a decision review officer at the RO in August 2008.

As will be explained below, the Board is reopening the claim for service connection for a back disability based upon receipt of new and material evidence.  The Board will remand the underlying claim of service connection for further development.  The decision below also addresses the Veteran's claim for service connection for a leg disability.  The § 1151 issue is also addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal that decision.

2.  Evidence received since the December 2003 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a currently diagnosed leg disability.


CONCLUSIONS OF LAW

1.  A December 2003 rating decision that denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2003).

2.  Since the prior final denial of the Veteran's claim for service connection for a back disability, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran does not have a leg disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through a September 2006 notice letter, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the September 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2006 letter.  In addition, the Veteran was notified of the criteria for assigning disability ratings and effective dates in the September 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the notice requirements of the VCAA.  

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f).  That notwithstanding, the Board finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a back disability, no further discussion of the VCAA is required with respect to this claim.

The Board also concludes that VA's duty to assist has been satisfied for the claim of service connection for a leg disability.  The Veteran's service treatment records, as well as records of his ongoing post-service treatment at the G. V. (Sonny) Montgomery VA Medical Center (VAMC) in Jackson, Mississippi, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims decided herein.  The Veteran has indicated that he believes his service treatment records may not be complete.  However, the service custodian has sent to the RO what appears to be a complete set of the Veteran's service treatment records covering his entire period of active service.  The Veteran has not pointed to any specific record that he believes is missing.  Additionally, although he has submitted copies of service records to VA, the records were merely copies of the original service records that were in VA's possession.  Thus, a remand is not necessary to again request the Veteran's service treatment records.

The Board notes further that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

In the Veteran's case, the Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for a leg disability but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4).  In this case, as discussed below, there is simply no evidence that the Veteran currently suffers from any diagnosed leg disorder.  A medical examination would not likely aid in substantiating a claim when the record does not already contain evidence of any current leg disorder.  As such, VA is not required to afford the Veteran an examination, and therefore VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, a claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board has considered the Veteran's contentions in light of the requirements set forth in McLendon and concludes that the medical evidence of record is sufficient to decide the claim, and an examination is not necessary regarding the Veteran's claim for service connection for a leg disability.  See 38 C.F.R. § 3.159(c)(4).  The Board thus concludes that the duty-to-assist requirements are satisfied for this claim.

In addition to the records of VA medical treatment noted above, records of the Veteran's award of Social Security Administration (SSA) disability benefits have also been obtained.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran further testified before the undersigned Veterans Law Judge at a hearing in September 2010.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen a Previously Denied Claim

In a December 2003 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2003).  In August 2006, the Veteran sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a back disability was the December 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a low back disability in June 2003.  The RO denied the claim for service connection in December 2003, finding that the Veteran's musculoskeletal system was found to be normal at his separation from service and that he had not been diagnosed with a back disability at his ongoing treatment at VA facilities in the years following his separation from service.  As such, the RO found that a grant of service connection was precluded.

A review of the evidence added to the record since the RO's prior decision reflects that the Veteran has consistently sought treatment for back problems and was diagnosed with a back disability by his VA treatment providers in November 2007.  Along these lines, the Board notes that newly submitted evidence from the Veteran's ongoing treatment at the Jackson VAMC reflects that the Veteran has received ongoing treatment for complaints of low back pain since at least 2003.  Records of this treatment reflect that the Veteran underwent magnetic resonance imagery (MRI) study in November 2007, which revealed degenerative disc disease and spinal stenosis of the lumbar spine.  

As such, the Board finds that medical evidence from the Veteran's VA treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the December 2003 decision, the RO denied the Veteran's claim for service connection because the Veteran had not been found to have any back disability at the time of his separation from active duty, nor was he found to have a back disability at the time he filed the claim.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting his contention that he had a current disability that was etiologically linked to service.  Newly submitted medical evidence from the Veteran's VA treatment providers, however, reflects that the Veteran has received treatment for a back disability-diagnosed in November 2007 as degenerative disc disease and spinal stenosis of the lumbar spine-since at least 2003 and has consistently reported that his back problems began in service.  Because it helps to corroborate the Veteran's contention that he has a current back disorder that began in service, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (a claimant is not required to provide an adequate medical nexus opinion to reopen a claim if new and material evidence has been submitted pertaining to an unestablished fact such as current disability).

As new and material evidence, in the form of medical evidence documenting the Veteran's diagnosis of and treatment for a low back disability, has been submitted, the Board finds that the criteria for reopening the claim for service connection have been met.  The reopened claim is further addressed in the remand section.

B.  Service Connection for a Leg Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records as well as records of the Veteran's ongoing treatment at the Jackson VAMC.  The Veteran's service treatment records reflect that at his November 1964 entrance report of medical examination, his musculoskeletal system and lower extremities were found to be normal.  He was treated in July 1965 for contusions on his hand and a low back strain resulting from an automobile accident, but no complaint or diagnosis of a leg disability was made at that time.  In addition, with the exception of a single follow-up appointment in August 1965, the Veteran was not seen again in service for any similar complaints.  The December 1969 separation report of medical examination further reflects that the Veteran had a normal musculoskeletal system and normal lower extremities bilaterally.  

Records from the Jackson VAMC reflect that he has been diagnosed with radiculopathy in the lumbar spine, to which his treating VA physicians have attributed his complaints of pain in his hips and thighs.  The Veteran's treatment records from the Jackson VAMC, however, are silent as to any complaints of or treatment for a leg disability, although the Veteran has consistently sought treatment at that facility for other health problems.  

At his September 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he developed problems with his legs as a result of a motor vehicle accident in which he was involved in service.  He stated in particular that he incurred leg injuries in the accident and has been told by VA treatment providers that his current leg problems are related to that in-service injury. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a leg disability.  With regard to the claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, unlike the back disability claim, there is simply no medical evidence that the Veteran has any current leg disability.  In that regard, the Board notes that although the Veteran has complained of pain and aching in his legs, there are no current treatment records showing a diagnosis of any leg disability.  Thus, the evidence does not provide the kind of objective indications of a chronic leg disability necessary for the establishment of service connection.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With the medical evidence showing no diagnosed leg disability, the analysis ends, and service connection for a leg disability must be denied.  

The Board notes that the Court held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a leg disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.

The Board has considered the Veteran's assertions that he has a leg disability related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition that requires medical expertise.  He is competent to say he was involved in a motor vehicle accident in service that caused pain in his legs, but not to say what any chronic residual diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a leg disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for a leg disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.


ORDER

New and material evidence to reopen a claim of service connection for a back disability has been received; to this limited extent, the appeal of this issue is granted.

Service connection for a leg disability is denied.


REMAND

In light of the Board's conclusion that the claim for service connection for a back disability is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.  Additionally, given that the Board has found that the claim should be reopened, the agency of original jurisdiction must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As discussed previously, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran has contended that he has a back disability as a result of his time on active duty, and in particular that he injured his back in an in-service motor vehicle accident.  The RO previously denied the claim on the basis that the Veteran was not found to have a back disability either at the time of his separation from service or at the time of his initial claim.  

Regarding diagnosis of the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records reflect that at his November 1964 entrance report of medical history, he was found to have a normal spine and musculoskeletal system.  He was treated in July 1965 for complaints of pain in his low back, which was diagnosed as a low back strain following an automobile accident.  Although the Veteran responded "Yes" when asked at his December 1969 separation report of medical history if he experienced back trouble, report of medical examination in December 1969, pursuant to his separation from active duty, found him to have no musculoskeletal or spinal defects.  As discussed above, post-service medical records reflect that treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative disc disease and spinal stenosis, with which he was diagnosed in November 2007.    

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service, or symptoms of a current back disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage, 10 Vet. App. at 488.  In that connection, the Veteran has alleged that he first had problems with his back while in service and that those problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability when medical expertise is necessary to make such an opinion.  See Washington, 19 Vet. App. at 362; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, although the Veteran's VA treatment providers have addressed the presence of current back disability, there is no medical opinion of record addressing the possibility of a relationship between the Veteran's currently diagnosed disability and his time in service.  Because no such medical nexus opinion concerning the Veteran's back disability is present in the file, further development is required.  See McLendon, 20 Vet. App. at 79.  

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for a back disability.  38 U.S.C.A. § 5103A; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded an orthopedic evaluation in order to determine the current diagnosis or diagnoses of his claimed back disability.  In addition to conducting a thorough physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified back disability.  The opinion must address whether the Veteran has a back disability that is directly attributable to his active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's diagnosed back disability and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of his contentions and his in-service treatment for back pain.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  

Regarding the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a radical prostatectomy, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim.  See 38 C.F.R. § 3.361 (2010).

In this case, the Board acknowledges that the Veteran underwent VA examination in August 2006 pursuant to his claim under 38 U.S.C.A. § 1151.  At that time, the VA examiner conducted physical examination of the Veteran and diagnosed him with status post radical prostatectomy; intra-operative rectal injury status post temporary diverting loop ileostomy, resolved; and urinary incontinence and erectile dysfunction secondary to radical prostatectomy.  However, the examiner offered an opinion only as to the intra-operative rectal injury the Veteran incurred during the radical prostatectomy; he failed to address whether the diagnosed rectal incontinence or erectile dysfunction was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include the radical prostatectomy the Veteran underwent at the Jackson VAMC in March 2006.  The examiner further failed to address whether the Veteran experienced any disabilities of the back, leg, or thigh that could be attributed to the March 2006 surgery.

The Board notes that, although the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the August 2006 VA examination, he failed to offer an opinion as to whether the diagnosed rectal incontinence or erectile dysfunction was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA with respect to the March 2006 radical prostatectomy.  In addition, the VA examiner failed to address whether the Veteran currently experiences any residuals from the surgery that cause back, hip, or thigh pain, and if so, whether any such diagnosed disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board thus finds that in light of the above findings, another VA examination is needed regarding the Veteran's claim for disability benefits under 38 U.S.C.A. § 1151 for residuals of radical prostatectomy, including intra-operative rectal injury status post temporary diverting loop ileostomy, urinary incontinence and erectile dysfunction, and any other complications resulting from the radical prostatectomy performed at the Jackson VAMC in March 2006.  In this regard, the physician must provide diagnoses of each disability from which the Veteran currently suffers that can be etiologically linked to the radical prostatectomy and must offer a well-reasoned and detailed opinion specifically addressing whether any such diagnosed disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include specifically the March 2006 surgery conducted at the Jackson VAMC.  See 38 U.S.C.A. § 5103A(d).

In addition, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2010), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 60 calendar days.  38 C.F.R. § 17.32(d).

The claims file contains an electronic VA treatment record that refers to the consent form pertaining to the March 2006 surgery.  However, the actual signed full-length consent form is not of record.  On remand, the actual signed consent form, or a copy thereof, must be obtained so that the claim may be properly adjudicated.

It appears that the Veteran continues to receive regular treatment at the Jackson VAMC.  Updated treatment records should be obtained in light of the remand.

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent treatment records (since May 2010) from the Jackson VAMC and associate the records with the claims folder.

2.  Obtain the actual signed consent form (not an electronic summary), or a legible copy thereof, for the March 21, 2006, procedure.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Back examination-Physical orthopedic examination must be conducted with a view toward determining a diagnosis of any back disability from which the Veteran currently suffers.  A VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed back disability is related to his active military service.  

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions (including those pertaining to an in-service motor vehicle accident).  The examiner must specifically address the Veteran's in-service treatment for low back strain as well as his contentions relating his current back disability to his active duty.  A well reasoned etiological opinion must be provided for each diagnosed back disability.  

Genitourinary examination-Physical examination must be conducted with a view toward determining a diagnosis of any residuals of radical prostatectomy from which the Veteran currently suffers.  The physician must conduct physical examination of the Veteran, thoroughly review the claims file (in particular, the opinion of the August 2006 VA examiner), and provide diagnoses of each residual disability the Veteran currently experiences as a result of the radical prostatectomy conducted at the Jackson VAMC in March 2006.  The examiner must specifically address whether any such residual disability from the Veteran's radical prostatectomy was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

In this regard, the physician must thoroughly discuss the intra-operative rectal injury status post temporary diverting loop ileostomy, urinary incontinence, and erectile dysfunction found to be secondary to radical prostatectomy by the August 2006 VA examiner.  The examiner must further discuss the Veteran's claims that he currently experiences back, hip, and thigh pain as a result of the March 2006 surgery.

Additionally, the examiner should address the following questions:  Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

4.  Ensure that all requested medical reports comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


